[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                     FILED
                                                          U.S. COURT OF APPEALS
                             No. 10-12250                   ELEVENTH CIRCUIT
                         Non-Argument Calendar               DECEMBER 15, 2010
                       ________________________                  JOHN LEY
                                                                  CLERK
                   D.C. Docket No. 0:08-cr-60252-JIC-1

UNITED STATES OF AMERICA,

                                               lllllllllllllllllllllPlaintiff-Appellee,

                                  versus

LEONARD MITCHELL,
a.k.a. Skinner,

                                           lllllllllllllllllllllDefendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                           (December 15, 2010)

Before BLACK, WILSON and MARTIN, Circuit Judges.

PER CURIAM:
      Leonard Mitchell appeals his 151-month sentence imposed after he pled

guilty to two counts of possession with intent to distribute a detectable amount of

cocaine base in violation of 21 U.S.C. § 841(a)(1). He challenges the substantive

reasonableness of his sentence. After careful review, we affirm.

                                          I.

      We review the substantive reasonableness of a sentence under a deferential

abuse of discretion standard. United States v. Villarreal, 613 F.3d 1344, 1357

(11th Cir. 2010). “To determine whether a sentence is substantively reasonable,

we consider whether, under the totality of the circumstances, the sentence achieves

the sentencing goals stated in 18 U.S.C. § 3553(a).” United States v. Culver, 598

F.3d 740, 753 (11th Cir. 2010); see also United States v. Pugh, 515 F.3d 1179,

1191 (11th Cir. 2008). We may vacate a defendant’s sentence only if we “‘are left

with the definite and firm conviction that the district court committed a clear error

of judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.’”

United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc) (quoting

Pugh, 515 F.3d at 1191); see also United States v. Hunt, 526 F.3d 739, 746 (11th

Cir. 2008) (“Although we do not automatically presume a sentence within the

guidelines range is reasonable, we ordinarily . . . expect a sentence within the

                                          2
Guidelines range to be reasonable.” (quotation marks omitted)); United States v.

Talley, 431 F.3d 784, 788 (11th Cir. 2005) (The party challenging the sentence

“bears the burden of establishing that the sentence is unreasonable in the light of

both th[e] record and the factors in section 3553(a).”).

      Mitchell was sentenced as a career offender under U.S.S.G. § 4B1.1. He

does not challenge his status as a career offender. Instead, Mitchell argues that his

151-month within guidelines sentence is substantively unreasonable because the

career offender range was overly harsh. He asserts that a downward variance was

warranted because his qualifying convictions either involved small scale drug

transactions or were committed when he was 16 years old. Given Mitchell’s

extensive criminal history, we cannot say that his sentence is substantively

unreasonable. Mitchell’s failure to cease criminal activity in the past could

reasonably lead the sentencing court to conclude that a significant sentence was

necessary to deter him from committing future crimes. No error occurred.

      AFFIRMED.




                                          3